DETAILED ACTION
The communication dated 5/12/2022 has been entered and fully considered.
Claims 1-10, 20 and 22 are cancelled. Claims 11 and 15 have been amended. Claims 23-30 are new.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive. 
The Applicant argues that several references (FUJII, WITTEK, GERSBECK, BUSTIN, KESSLER) are not coating devices.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “for producing a primary backing on a web material”. When reading the preamble in the context of the entire claim, the recitation “for producing a primary backing on a web material” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, in response to applicant's argument that the references do not teach producing a primary backing on a web material or coating apparatus, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
The Applicant argues that KIENER teaches a wrap angel in the range of 60 to 80 degrees, but the present invention provides a device where the wrap angle is up to 180 degrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., wrap angle up to 180 degrees) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that FUJII nor KIENER disclose items v) – vii) in the newly amended claim 11. 
The Applicant argues that FUJII does not disclose a web guide means, but a burnishing or lustering means that does not transport the web but rather to smooth the backside of the web after embossing the opposite site.
The Examiner agrees with that Applicant that FUJII does discloses the apparatus (10) does having a lustering roller [Col. 6, lines 2-6]; however, it also moves the material along as well (as shown in Figures 1, 11 and 13-14. It is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Furthermore, in regards to the wrap angle set dependent on temperature or speed, KIENER teaches the holding elements of the application head adjust the warp angle [0009]. KIENER teaches the holding elements of the application head are adjusted due to temperature changes [0040; 0047], which the holding elements in turn can adjust the wrap angle [0009; 0013].
The Applicant argues that WITTEK is not in the same field of endeavor, as it is in printing and not coating apparatuses, and the carriage is not on a conveyor belt.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “for producing a primary backing on a web material”. When reading the preamble in the context of the entire claim, the recitation “for producing a primary backing on a web material” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, in response to applicant's argument that the references do not teach a device for producing a primary backing on a web material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
Additionally, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a carriage on the conveyor belt) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant argues that GERBECK, BUSTIN and KESSLER do not teach a device for producing a primary backing on a web material.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “for producing a primary backing on a web material”. When reading the preamble in the context of the entire claim, the recitation “for producing a primary backing on a web material” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Furthermore, in response to applicant's argument that the references do not teach a device for producing a primary backing on a web material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).
The Applicant argues that BUSTIN discloses a tear-off line and is therefore inadequate.
The Examiner respectfully disagrees. The Applicant points to the tear-off edge of the application in paragraph [0051]; however, there is no definition for the tear-off edge and paragraph [0051] is silent as to the tear-off edge. Other paragraphs in the specification state a tear-off edge is formed and that the material separates from the sealing head [0052], which with broadest reasonable interpretation could be interpreted to be a tear-off line. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 25are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 25 recite “wherein, at least one of the first roller and the second roller are driven, and the first roller is a braking roller, and the second roller is a friction drive roller” in lines 1-3. It is unclear whether either the first roller and second roller are driven rollers, as the claims suggest that either can be driven rollers; however, the language following after the first limitation requires the first roller being a braking roller and the second roller being a drive roller. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11, 13, 16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182).
Regarding claim 11, FUJII teaches: A device for producing a primary backing on a web material (FUJII teaches an apparatus (10) [Col. 5, lines 65-67]), comprising: i) a base frame, and, ii) an application device that is carried by the base frame, and, iii) a first guide roller on an input side of the application device (FUJII teaches a roller (14) before the embossing pattern roller (13), which is an application device as the embossing pattern roller is applying an embossing pattern to the sheet [Col. 6, lines 1-5]), and, iv) a second guide roller on an output side of the application device (FUJII teaches a second guide roller (16) on an output side of the embossing pattern roller  (13) [Fig. 1; Col. 8-10]), and, v) a web guide means comprising: a first roller and a second roller (FUJII teaches a first roller (41) and a second roller (42) [Fig. 1; Col. 7, lines 27-28]), which drive a conveyor belt in a revolving manner (FUJII teaches a metal endless belt (43) is mounted onto the rollers (41, 42) [Col. 7, lines 29-30]) and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device (The Examiner interprets the “and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device” clause as an intended result/use and has not been given patentable weight. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).), and the web guide means adjustable to set the wrap angle, and, wherein the conveyor belt is formed as a chain-like belt, or a fabric-like belt, or a spiked belt (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13)) [Col. 4, lines 20-21].), and, vi) wherein the wrap angle is set in a manner dependent on at least one of a transport speed and a processing temperature of the web material (FUJII teaches the degree angle is decided according to the pattern transfer speed and the degree angle cannot be too small or too large in order to control the temperature in the cooling and heating step [Col. 3, lines 48-57]).
FUJII is silent as to a base frame or the application device held on a base frame and FUJII does not explicitly teach a wrap angle. In the same field of endeavor, frames, KIENER teaches a base frame [0014] and a device (34) fastened laterally to the base frame (31) [0041; Fig. 3]. KIENER also teaches the deflection roller is adjustable in height and enables the wrap angle for the web material to be set in relation to the application head in a simple manner [0013; 0037]. KIENER teaches the wraparound angle with respect to the application apparatus (34, 36) is adjusted [0041] and teaches it is adjusted by infeed movement of the adjustment elements [0041], which have temperature sensors attached to them [0047]. KIENER also teaches the controlled parameters are the speed [0005], and the temperature [0046-0047], as well as temperature sensor (69) [0047] and application head (36) [0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII to have a base frame holding the application device and wrap angle, as suggested by KIENER, in order to hold the device and have it adjustable [0014].
FUJII and KIENER do not explicitly teach that the web guide means is adjustable to change the wrap angle. In the same field of endeavor, conveyors, NAWRATH teaches: a web guide means comprising: a first roller and a second roller (NAWRATH teaches a first roller (12) and a second roller (13) [Fig. 5; pg. 6]), which drive a conveyor belt in a revolving manner (NAWRATH teaches a belt (30) revolving around the rollers [Fig. 5; pg. 6]) and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device (The Examiner interprets the “and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device” clause as an intended result/use and has not been given patentable weight. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).), and the web guide means adjustable to set the wrap angle (NAWRATH teaches the angle of wrap of the product can be increased by changing the axis (12) of the roller (13) in the direction of the arrow C [Fig. 5; pg. 6]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having the web guide means adjust the wrap angle, as suggested by NAWRATH, in order to produce a high-quality product and control the temperature  [pg. 2].
FUJII, KIENER and NAWRATH are silent as to: wherein the conveyor belt is formed as a chain-like belt, or a fabric-like belt, or a spiked belt. In the same field of endeavor, conveyor belts, KESSLER teaches a conveyor belt (6) is preferably a non-elastic fabric belt [Col. 2, lines 32-33]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having a fabric belt, as suggested by KESSLER, in order to be sufficiently strong for the process [Col. 2, lines 34-35]. KESSLER further teaches that fabric belts are of the type conventionally used in conveyors [Col. 2, lines 33-34], so it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to substitute the belt in FUJII with a fabric belt from KESSLER, as it is a known method in the art.
Regarding claim 13, FUJII teaches: wherein a belt tension of the conveyor belt is set by at least one of: a) the first roller and the second roller are arranged so as to be at a fixed spacing relative to one another (FUJII shows the first roller (41) and second roller (42) are at a fixed spacing relative to one another [Fig. 1]), and, a tension roller is provided so as to set the belt tension of the conveyor belt (FUJII teaches a third roller (46) can be provided in a circle of the endless belt (43) to adjust the tension of the endless belt (43) [Col. 7, lines 53-55; Fig. 1]), and, b) the first roller and the second roller are displaced relative to one another to set the belt tension of the conveyor belt.
Regarding claim 16, FUJII teaches: wherein the application device further comprises at least one heated sealing head (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 18, FUJII teaches: wherein the application device further comprises a cooling head through which a coolant preferably flows (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 19, FUJII teaches: wherein the sealing head and the cooling head are provided in the application device that is formed as a roller having a rotational axis (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]), and the heating surface of the sealing head and a cooling surface of the cooling head extend over a common outer periphery (FUJII teaches the heating and cooling happens in the roller and so the heating and cooling surfaces would inherently extend over a common outer periphery at different times. FUJII teaches the passage in the roller body can be plural passage-tubes formed along and in the vicinity of the outer circumferential face of the roller body [Col. 3, lines 18-20]), and, the application device, is controlled by means of a rotation about the rotational axis (FUJII teaches the roller (13) is coupled with a rotation shaft for rotating the roller body [Col. 4, lines 43-47]), with respect to the positioning of the sealing head and of the cooling head, within the wrap angle and relative to the conveyor belt (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13) [Col. 4, lines 20-21]).
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182), as applied to claim 11 and 13 above, and further in view of Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS.
Regarding claim 12, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations above, but are silent as to: wherein the first roller and the second roller are attached to a carriage, and the carriage and the application device are arranged on the base frame so as to be displaceable, and, the carriage is arranged so as to be displaceable in height, relative to the application device. In the same field of endeavor, carriages, SCHIPPERS teaches at least two rollers are in a frame-shaped carriage (39) [0020]. SCHIPPERS teaches the frame-shaped carriage (39) can be displaced along the longitudinal axis (38) of the device relative to the base plate (43) [0020]. SCHIPPERS teaches two deflection rollers (40, 41) are mounted on a carriage (39) and can be displaced with respect to the base plate (41) [0038]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having a carriage for the rollers and the carriage to be adjustable, as suggested by SCHIPPERS, in order to achieve high processing speeds [0002].
Regarding claim 14, FUJII teaches: wherein the first roller and the second roller and the tension roller, are positioned on the carriage in a triangular arrangement relative to one another, and, positioned so as to determine the wrap angle (FUJII shows the first roller (41) and second roller (42) and the tension roller (46) are positioned in a triangular arrangement relative to one another [Fig. 1]).
FUJII is silent as to the rollers being in a carriage. In the same field of endeavor, carriages, SCHIPPERS teaches three rollers are in a triangular arrangement relative to one another [Fig. 2]. SCHIPPERS teaches that the deflection rollers in the carriage with the middle roller (3) are used together for changing the wrap angle [claim 10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having a carriage for the rollers, as suggested by SCHIPPERS, in order to achieve high processing speeds [0002].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182), as applied to claim 11 above, and further in view of Patterson et al. (U.S. PGPUB 2018/0339437), hereinafter PATTERSON.
Regarding claim 15, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations above, but are silent as to: wherein, at least one of the first roller and the second roller are driven, and the first roller is a braking roller, and the second roller is a friction drive roller, whereby guiding the web material through the application device under traction. In the same field of endeavor, rollers, PATTERSON teaches the web (302) can be stopped by locking the high friction z-roller (306a) and/or 306b with brakes (304) [0087]. The Examiner interprets “whereby guiding the web material through the application device under traction” clause as not defining a structure. See In re Mason, 114 USPQ 127.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having a friction roller and braking roller, as suggested by PATTERSON, in order to maintain tension [0087].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182), as applied to claim 11 above, and further in view of Gersbeck et al. (U.S. 3,891,376), hereinafter GERSBECK.
Regarding claim 17, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations above, but are silent as to: wherein the sealing head is formed as a heated metal sheet or a metal sheet assembly comprising a chamber, having a curved surface, which metal sheet is temperature-controlled by means of oil or electrically. In the same field of endeavor, heaters, GERSBECK teaches element (18) are arranged between rollers and the elements are provided on either only one side or on both sides of the steel band (1) in dependence on the desired amount of heating and/or cooling of the band [Col. 3, lines 40-47], which examiner is interpreting element (18) as sealing head. GERSBECK teaches the heat transfer elements positioned along the travel path of band (1) between the rollers can be electrically actuable or they can be actuable in response to flow therethrough of appropriately heated or cooled fluid mediums such as team, water or oil [Col. 5, lines 8-12]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having a heated sealing head, as suggested by GERSBECK, in order to in order to apply the desired amount of temperature [Col. 3, lines 44-46].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182), as applied to claim 11 above, and further in view of Bustin (U.S. 3,760,940), hereinafter BUSTIN.
Regarding claim 21, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations as stated above, but are silent as to a tear-off edge. In the same field of endeavor, tear-off edges, BUSTIN teaches bags are formed by making transverse heat seals, with tear off lines therebetween [Col. 5, lines 14-15; Col. 3, lines 6-11].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having tear off lines, as suggested by BUSTIN, in order to separate material easily [Col. 5, lines 15-21] and separate individual structures more easily [claim 6].
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and KESSLER (U.S. 3,241,182), as applied to claim 11 above, and further in view of Nawrath et al. (DE 3505055 A1), hereinafter NAWRATH 2.
Regarding claim 21, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations as stated above, but are silent as to a tear-off edge. In the same field of endeavor, tear-off edges, NAWRATH 2 shows a tear-off edge in between the plates (7) [Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having tear off lines, as suggested by NAWRATH 2, as it’s a known option to have a gap in between the plates in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").
Claims 23-24, 26 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, in view of Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS.
Regarding claim 23, FUJII teaches: A device for producing a primary backing on a web material (FUJII teaches an apparatus (10) [Col. 5, lines 65-67]), comprising: i) a base frame, and, ii) an application device that is carried by the base frame, and, iii) a first guide roller on an input side of the application device (FUJII teaches a roller (14) before the embossing pattern roller (13), which is an application device as the embossing pattern roller is applying an embossing pattern to the sheet [Col. 6, lines 1-5]), and, iv) a second guide roller on an output side of the application device (FUJII teaches a second guide roller (16) on an output side of the embossing pattern roller  (13) [Fig. 1; Col. 8-10]), and, v) a web guide means comprising: a first roller and a second roller (FUJII teaches a first roller (41) and a second roller (42) [Fig. 1; Col. 7, lines 27-28]), which drive a conveyor belt in a revolving manner (FUJII teaches a metal endless belt (43) is mounted onto the rollers (41, 42) [Col. 7, lines 29-30]) and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device (The Examiner interprets the “and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device” clause as an intended result/use and has not been given patentable weight. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).), and wherein the first roller and the second roller are attached to a carriage, and the carriage and the application device are arranged on the base frame so as to be displaceable, and, the carriage is arranged so as to be displaceable in height, relative to the application device, thereby adjusting the wrap angle, and, vi) wherein the wrap angle is set in a manner dependent on at least one of a transport speed and a processing temperature of the web material (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13)) [Col. 4, lines 20-21]. FUJII teaches the degree angle is decided according to the pattern transfer speed and the degree angle cannot be too small or too large in order to control the temperature in the cooling and heating step [Col. 3, lines 48-57]).
FUJII is silent as to a base frame or the application device held on a base frame and FUJII does not explicitly teach a wrap angle. In the same field of endeavor, frames, KIENER teaches a base frame [0014] and a device (34) fastened laterally to the base frame (31) [0041; Fig. 3]. KIENER also teaches the deflection roller is adjustable in height and enables the wrap angle for the web material to be set in relation to the application head in a simple manner [0013; 0037]. KIENER teaches the wraparound angle with respect to the application apparatus (34, 36) is adjusted [0041] and teaches it is adjusted by infeed movement of the adjustment elements [0041], which have temperature sensors attached to them [0047]. KIENER also teaches the controlled parameters are the speed [0005], and the temperature [0046-0047], as well as temperature sensor (69) [0047] and application head (36) [0041]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII to have a base frame holding the application device and wrap angle, as suggested by KIENER, in order to hold the device and have it adjustable [0014].
FUJII and KIENER do not explicitly teach that the web guide means is adjustable to change the wrap angle. In the same field of endeavor, conveyors, NAWRATH teaches: a web guide means comprising: a first roller and a second roller (NAWRATH teaches a first roller (12) and a second roller (13) [Fig. 5; pg. 6]), which drive a conveyor belt in a revolving manner (NAWRATH teaches a belt (30) revolving around the rollers [Fig. 5; pg. 6]) and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device (The Examiner interprets the “and thereby guide the web material along the application device so as to be adjacent and at a wrap angle relative to the application device” clause as an intended result/use and has not been given patentable weight. If the prior art structure is capable of performing the intended use, then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963).), and the web guide means adjustable to set the wrap angle (NAWRATH teaches the angle of wrap of the product can be increased by changing the axis (12) of the roller (13) in the direction of the arrow C [Fig. 5; pg. 6]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII and KIENER, by having the web guide means adjust the wrap angle, as suggested by NAWRATH, in order to produce a high-quality product and control the temperature  [pg. 2].
FUJII, KIENER and NAWRATH teach all of the limitations above, but are silent as to: wherein the first roller and the second roller are attached to a carriage, and the carriage and the application device are arranged on the base frame so as to be displaceable, and, the carriage is arranged so as to be displaceable in height, relative to the application device, thereby adjusting the wrap angle. In the same field of endeavor, carriages, SCHIPPERS teaches at least two rollers are in a frame-shaped carriage (39) [0020]. SCHIPPERS teaches the frame-shaped carriage (39) can be displaced along the longitudinal axis (38) of the device relative to the base plate (43) [0020]. SCHIPPERS teaches two deflection rollers (40, 41) are mounted on a carriage (39) and can be displaced with respect to the base plate (41) [0038]. SCHIPPERS teaches the rollers in the carriage adjust the wrap angel [claim 10]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER and NAWRATH, by having a carriage for the rollers and the carriage to be adjustable, as suggested by SCHIPPERS, in order to achieve high processing speeds [0002].
Regarding claim 24, FUJII teaches: wherein a belt tension of the conveyor belt is set by at least one of: a) the first roller and the second roller are arranged so as to be at a fixed spacing relative to one another (FUJII shows the first roller (41) and second roller (42) are at a fixed spacing relative to one another [Fig. 1]), and, a tension roller is provided so as to set the belt tension of the conveyor belt (FUJII teaches a third roller (46) can be provided in a circle of the endless belt (43) to adjust the tension of the endless belt (43) [Col. 7, lines 53-55; Fig. 1]), and, b) the first roller and the second roller are displaced relative to one another to set the belt tension of the conveyor belt.
Regarding claim 26, FUJII teaches: wherein the application device further comprises at least one heated sealing head (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 28, FUJII teaches: wherein the application device further comprises a cooling head through which a coolant preferably flows (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]).
Regarding claim 29, FUJII teaches: wherein the sealing head and the cooling head are provided in the application device that is formed as a roller having a rotational axis (FUJII teaches the roller (13) has passages where a cooling medium and heating medium flow into the roller to control the temperature [Col. 3, lines 58-65]), and the heating surface of the sealing head and a cooling surface of the cooling head extend over a common outer periphery (FUJII teaches the heating and cooling happens in the roller and so the heating and cooling surfaces would inherently extend over a common outer periphery at different times. FUJII teaches the passage in the roller body can be plural passage-tubes formed along and in the vicinity of the outer circumferential face of the roller body [Col. 3, lines 18-20]), and, the application device, is controlled by means of a rotation about the rotational axis (FUJII teaches the roller (13) is coupled with a rotation shaft for rotating the roller body [Col. 4, lines 43-47]), with respect to the positioning of the sealing head and of the cooling head, within the wrap angle and relative to the conveyor belt (FUJII teaches when the area of the roller body where the temperature is needed to be controlled is defined at a degree angle originating from the axis of the roller body (which roller body is the embossing roller (13) [Col. 4, lines 20-21]).
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS, as applied to claim 23 above, and further in view of Patterson et al. (U.S. PGPUB 2018/0339437), hereinafter PATTERSON.
Regarding claim 25, FUJII, KIENER, NAWRATH and SCHIPPERS teach all of the limitations above, but are silent as to: wherein, at least one of the first roller and the second roller are driven, and the first roller is a braking roller, and the second roller is a friction drive roller, whereby guiding the web material through the application device under traction. In the same field of endeavor, rollers, PATTERSON teaches the web (302) can be stopped by locking the high friction z-roller (306a) and/or 306b with brakes (304) [0087]. The Examiner interprets “whereby guiding the web material through the application device under traction” clause as not defining a structure. See In re Mason, 114 USPQ 127.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and SHIPPERS, by having a friction roller and braking roller, as suggested by PATTERSON, in order to maintain tension [0087].
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS, as applied to claim 26 above, and further in view of Gersbeck et al. (U.S. 3,891,376), hereinafter GERSBECK.
Regarding claim 27, FUJII, KIENER, NAWRATH and SHIPPERS teach all of the limitations above, but are silent as to: wherein the sealing head is formed as a heated metal sheet or a metal sheet assembly comprising a chamber, having a curved surface, which metal sheet is temperature-controlled by means of oil or electrically. In the same field of endeavor, heaters, GERSBECK teaches element (18) are arranged between rollers and the elements are provided on either only one side or on both sides of the steel band (1) in dependence on the desired amount of heating and/or cooling of the band [Col. 3, lines 40-47], which examiner is interpreting element (18) as sealing head. GERSBECK teaches the heat transfer elements positioned along the travel path of band (1) between the rollers can be electrically actuable or they can be actuable in response to flow therethrough of appropriately heated or cooled fluid mediums such as team, water or oil [Col. 5, lines 8-12]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and SHIPPERS, by having a heated sealing head, as suggested by GERSBECK, in order to in order to apply the desired amount of temperature [Col. 3, lines 44-46].
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS, as applied to claim 26 above, and further in view of Bustin (U.S. 3,760,940), hereinafter BUSTIN.
Regarding claim 30, FUJII, KIENER, NAWRATH and KESSLER teach all of the limitations as stated above, but are silent as to a tear-off edge. In the same field of endeavor, tear-off edges, BUSTIN teaches bags are formed by making transverse heat seals, with tear off lines therebetween [Col. 5, lines 14-15; Col. 3, lines 6-11].  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and KESSLER, by having tear off lines, as suggested by BUSTIN, in order to separate material easily [Col. 5, lines 15-21] and separate individual structures more easily [claim 6].
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (U.S. PGPUB 6,260,887), hereinafter FUJII, Kiener et al. (DE 202014010747), hereinafter KIENER, NAWRATH (WO 01/19600 A1), and Schippers et al. (EP 0212436 A2), hereinafter SHIPPERS, as applied to claim 26 above, and further in view of Nawrath et al. (DE 3505055 A1), hereinafter NAWRATH 2.
Regarding claim 30, FUJII, KIENER, NAWRATH and SCHIPPERS teach all of the limitations as stated above, but are silent as to a tear-off edge. In the same field of endeavor, tear-off edges, NAWRATH 2 shows a tear-off edge in between the plates (7) [Fig. 1]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify FUJII, KIENER, NAWRATH and SHIPPERS, by having tear off lines, as suggested by NAWRATH 2, as it’s a known option to have a gap in between the plates in the art. See KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007) ("A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fink  (U.S. PGPUB 2002/0132084); Shah (U.S. PGPUB 20130337714).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529. The examiner can normally be reached MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        

/JACOB T MINSKEY/Primary Examiner, Art Unit 1748